Title: To Benjamin Franklin from Demezandré, 10 June 1779
From: Demezandré, ——
To: Franklin, Benjamin


Monseigneur.
St. malo le 10. Juin 1779.
Les Bontés que ma temoigné votre Excellence Dans le passage que javois demandé Sur la fregatte l’alliance et l’intèrest vif que je prends aux etats unis m’engage à vous donner avis que hiers matin 9. du Courant, il est entré le navire le Sartinne de st. malo Venant de charles Town en trente jours étant Sorty de ce port le 9 may. Un officier de ce Bord de mes amis Croit que le gouvernement de la Carolinne n’a chargé le Sartinne D’aucun paquet pour votre Excellence; c’est particulierement dans cette Crainte que je vais à la hâte vous faire part de ce que j’ay appris.
Les anglois ont descendu dans les georgies avec 3000 hommes & Volontaires de new york et quelques thorie. Ils se Sont avancé dans les terres et ont pris Savanas qu’on croit avoir eté Vendue par le Général hauve qui n’a fait aucun mouvement de deffense. Alors le Conseil de Charlestown à rappellé ce général qui a été renvoyé au congrès, lon à remis M. Rottelege prisident; il est arrivé de philadelphie un ingenieur françois qui a fait en peu de temps fortifiér charlestown. Les anglois ont été chassés du terrein dont ils s’etoient emparé en georgie, mais Comme s’ils l’avoient fait exprès, ils n’ont quitté Savana que pour se Replier Sur charles town et ils n’étoient qua 20 mille de Cette Ville lorsque le Sartinne est Sorty. Le Capne. et Les officiers de ce nre. [navire] pensent que cette ville est maintenant assiegée, mais ils la Croyent en etat de Resister et ne Croyent pas que les anglois Reussissent. Ce qui les fortifient dans cette pensée c’est que le 7 mais ils avoient le pilotte à leur Bord pour les mettre dehors lorsqu’il lui vient une deffense de le faire Sous peine de mort. Tout le lendemain ils ne virent Sur la rade, ordinairement assez mouvante, pas la moindre pirogue. Le capne. Roussel prit le party de faire Sonder la Barre—Et hazarda Sa sortie tout Seul pour ne pas S’exposer à un troisieme Embargo, car il etoit retenu depuis notre sortie C’est a dire depuis 7 à 8 mois. Il a été heureux et Comme le Sartinne marche Superieurement il a Eu une Courte traversée. Les officiers de ce nre. disent que les affaires vont assez Bien depuis que mr. Rottelege Est president et depuis qu’il y a de nouveaux généraux, cependant ils Croyent que charles-town recevroit des secours avec bien de la joye. Tout y est d’une Cherté horrible. Une chemise vaut 50 punds & tout en proportion, il n’arrive plus de secours de france— Le Rhum vaut 60 punds le galon; la farine vaut 100—je dis cent ponds le cent, un dinde 15 punds, le Boeuf, en proportion, le Ris 28 ponds. Cela est a peine Croyable. On croit que le peu de Confiance du papier, dont les contrefactions fourmillent, est Cause de cette extrême Cherté.
Il seroit Bien à desirer que M. de la fayette quon dit être embarqué a lorient avec 1200 hommes tournât ses pas vers cette contrée aujourd’huy la plus pressée.
Pardonnez-moy Monseigneur la précipitation avec laquelle je vous Ecris. Le depart du Courier me presse extraordinairement.
J’ay l’honneur dêtre avec le plus profond Respect Monseigneur Votre tres h. & t. o. sr.
Demezandré
 
Addressed: A Son Excellence / Monseigneur Monseigneur / de franklin ambassadeur des / etats unis de l’amerique à lui / même. / A Paris
Notation: DeMazandre St. Malo le 10. juin 1779.
